UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

on - xX
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-

20 -CR- 545 PMH

Marise Hamilton

Defendant(s).
arene -X
Defendant __- Marise Hamilton hereby voluntarily consents

 

to participate in the following proceeding via___ videoconferencing or _x__ teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form}

Bail/Detention Hearing

x Conference Before a Judicial Officer

Marise Hamilton DAN OOK Gb

Defendant's Signature Defendant's Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

 

Marise Hamilton Daniel A. Hochheiser
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

Tpit | Ze2t :
Date U.S. District Judge/U-S-tlagistrate Judge —

 
